Appeal from a decision of the Workmen’s Compensation Board, filed September 29, 1970. Claimant sustained a compensable injury to his low back and left hip while working for appellant employer in 1960. Based on a lump sum settlement, his last payment of compensation for that accident was September 3, 1965. He sustained a second injury to his back and left hip on July 3, 1967 while working for respondent employer. The sole question presented is whether a medical report dated January 3, 1968 and filed before the expiration of three years from the date of last compensation payment constituted an application to reopen the 1960 case. This report makes it clear that claimant was in serious trouble suffering from marked degenerative changes of his left hip and needing corrective surgery. The doctor could not, however, state which accident was the causative factor. From the record in its entirety we conclude that there was substantial evidence for the board to determine that the 1967 injury aggravated a condition caused by the 1960 accident. The report of January 3, 1968 evidenced the required change of condition, and it alone could serve as an application to reopen. (Matter of Alexander v. County of Erie, Meyer Mem. Hosp., 28 A D 2d 1069.) Decision affirmed, with costs to the Special Fund for Reopened Cases. Herlihy, P. J., Staley, Jr., Greenblott, Sweeney and Reynolds, JJ., concur.